DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Conference Arguments, filed 4/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a light control sheet, comprising a combination of various elements as claimed, more specifically, the combination of “a light control layer sandwiched between the first and second orientation layers and configured to increase transmittance upon application of driving voltage to the pair of transparent electrodes; and a polarizing layer positioned on the first orientation layer of the pair of orientation layers on an opposite side with respect to the light control layer, wherein the light control layer includes a polymer network and a liquid crystal composition phase-separated from the polymer network and forming a plurality of domains in the polymer network such that the plurality of domains are connected each other through adjacent ones of the domains and have an average domain diameter of 0.1 m or more and that at least one of the domains is in contact with at least one of the first and second orientation layers, and the liquid crystal composition includes a plurality of liquid crystal molecules and a dichroic dye such that the liquid crystal molecules have a difference between an extraordinary refractive index and an ordinary refractive index of 0.1 or less and that when the driving voltage is not applied between the pair of transparent electrodes, the pair of orientation layers orient the liquid crystal molecule and the dichroic dye in the plurality of domains horizontally to the pair of orientation layers and orient an absorption axis of the dichroic dye in the plurality of 2Application No. 16/877,644 Reply to Office Action of October 15, 2021 domains to cross an absorption axis of the polarizing layer with respect to a thickness direction of the light control layer” as set forth in claim 1.
Claims 2-20 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Hagiwara (US 2019/0162991) discloses (Figs. 20A-20B and Figs. 21A-21B) a light control sheet 22, comprising: a pair of orientation layers including a first orientation layer 33 and a second orientation layer 34; a pair of transparent electrodes 31 and 32 sandwiching the pair of orientation layers 33 and 34, and comprising a first transparent electrode formed on the first orientation layer and a second transparent electrode formed on the second orientation layer (pars. [0107]-[0108]); a light control layer 49 sandwiched between the first and second orientation layers and configured to increase transmittance upon application of driving voltage to the pair of transparent electrodes (Fig. 21A; par. [0212]); a polarizing layer 41 positioned on the first orientation layer 33 of the pair of orientation layers on an opposite side with respect to the light control layer; and wherein the light control layer includes a liquid crystal composition, wherein the liquid crystal composition includes a plurality of liquid crystal molecules 62 and a dichroic dye 61 such that when the driving voltage is not applied between the pair of transparent electrodes (Fig. 20A), the pair of orientation layers orient the liquid crystal molecule and the dichroic dye horizontally to the pair of orientation layers and orient an absorption axis of the dichroic dye to cross an absorption axis of the polarizing layer with respect to a thickness direction of the light control layer (Figs. 20A-20B; par. [0211]).
Hwang et al. (US 2012/0088320) disclose a light control layer includes a polymer network 121 and a liquid crystal composition (comprising elements 122 and 123) phase-separated from the polymer network forming a plurality of domains in the polymer network such that the plurality of domains are connected each other through adjacent ones of the domains (at least Fig. 3), and that at least one of the domains is in contact with at least one of the first and second orientation layers (Examiner notes: At least in Fig. 3, some domains are in contact with substrate 110, which typical comprises of transparent electrode and orientation layer).
ASsaoka et al. (US 2011/0157529) disclose the birefringence value of the liquid crystal material of the liquid crystal layer (the difference between extraordinary refractive index and the ordinary refractive index) is preferably not less than 0.1 and not more than 0.3. When the birefringence value is 0.1 or greater, the display contrast can be increased (par. [0093]).
However, Hagiwara, Hwang et al. or ASsaoka et al. lack disclosure of the liquid crystal composition includes a plurality of liquid crystal molecules and a dichroic dye such that the liquid crystal molecules have a difference between an extraordinary refractive index and an ordinary refractive index of 0.1 or less. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 16, 2022